DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/05/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukunaga et al (US# 2008/0252102).
Fukunaga et al disclose all the limitations of the instant claim including; a work vehicle (tractor [0055]) comprising: a frame including a first longitudinal frame member (left 15) having a first rear end; and a second longitudinal frame member (right 15) having a second rear end, the second longitudinal frame member extending parallel to the first longitudinal frame member; an axle 47 extending perpendicular to the first longitudinal frame member and to the second longitudinal frame member; a cab 8 supported by the frame, the cab disposed on a side of the first longitudinal frame member opposite the axle and on a side of the second longitudinal frame member opposite the axle; a first tuned mass damper assembly (50 left) mounted on the first longitudinal frame member between the first rear end and the cab, the first tuned mass damper assembly including a first mounting plate 44; a first weight 51 disposed on a first side of the first mounting plate; and a second tuned mass damper assembly ( 50 right) mounted on the second longitudinal frame member between the second rear end and the cab, the second tuned mass damper assembly including a second mounting plate 44: a second weight 51 disposed on a first side of the second mounting plate.  Figures 2-3 and 8.
Regarding claim 2, the first tuned mass damper assembly is mounted on the side of the first longitudinal frame member 15 opposite the axle;  and the second tuned mass damper assembly is mounted on the side of the second longitudinal frame member 15 opposite the axle. 
 	Regarding claim 3, a central plane extends along a forward direction of travel of the work vehicle, the central plane being parallel to the first longitudinal frame member and the second longitudinal frame member, the central plane being perpendicular to the axle;  the first tuned mass damper assembly includes a first mounting plate 44, the first mounting plate including a first frame end and a first weight end opposite the first frame end;  the first weight end of the first mounting plate is nearer to the central plane than to the first frame end;  the second tuned mass damper assembly includes a second mounting plate, the second mounting plate 44 including a second frame end and a second weight end opposite the second frame end;  and the second weight end of the second mounting plate is nearer to the central plane than to the second frame end. 
 

    PNG
    media_image1.png
    911
    1039
    media_image1.png
    Greyscale

	Regarding claim 6, note third tuned mass damper assembly 50, wherein the frame further includes a cross-member (floor 28) connected to both the first longitudinal frame member 15 and the second longitudinal frame member 15; and the third tuned mass damper assembly is mounted on the cross-member.   Figure 2, assembly 50 near leader line of reference #28.
 	Regarding claim 7, the third tuned mass damper assembly is mounted on the cross-member on a side of the cross-member (bottom) that is the same side as the axle. 
 	Regarding claim 8, a central plane extends along a forward direction of travel of the work vehicle, the central plane being parallel to the first longitudinal frame member and the second longitudinal frame member, the central plane being perpendicular to the axle;  and the third tuned mass damper 50 is disposed on both sides of the central plane.   Note figure 2 shows 2 dampers 50 symmetric about the central plane.
 Regarding claim 9, see a work vehicle (tractor [0055]) comprising: a frame including a first longitudinal frame member (left 15); and a second longitudinal frame member (right 15) extending parallel to the first longitudinal frame member; an axle 47 extending perpendicular to the first longitudinal frame member; a first tuned mass damper assembly (50 left) mounted on the first longitudinal frame member including first a first mounting plate 44 including a first frame end and a first weight end opposite the first frame end, the first frame end coupled to the first longitudinal frame member (note annotated figure above); a first weight 51 disposed on a first side of the first mounting plate; a first resilient layer 52 disposed between the first mounting plate and the first weight; a second tuned mass damper assembly mounted on the second longitudinal frame member on a side opposite the axle, the second tuned mass damper assembly including a second mounting plate 44 including a second frame end and a second weight end opposite the second frame end, the second frame end coupled to the second longitudinal frame member: a second weight 51 disposed on a first side of the second mounting plate: a second resilient layer 52 disposed between the second mounting plate and the second weight.
	Regarding claim 16, a third tuned mass damper 50 assembly including a third mounting plate 28 having a frame side and a weight side opposite the frame side;  a third weight 51 disposed on the weight side;  and a third resilient layer 52 disposed between the third weight and the weight side;  and wherein the frame further includes a cross-member 41 connected to both the first longitudinal frame member and the second longitudinal frame member;  and the third tuned mass damper assembly is mounted on the cross-member. 



Claim(s) 9 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumimoto et al (US# 4815556).
Sumimoto et al disclose all the limitations of the instant claim including; a work vehicle comprising: a frame including a first longitudinal frame member (left 1); and a second longitudinal frame member (right 1) extending parallel to the first longitudinal frame member; an axle 24 extending perpendicular to the first longitudinal frame member; a first tuned mass damper assembly (31/32 left) mounted on the first longitudinal frame member including first a first mounting plate 26 including a first frame end (at 27) and a first weight end (at 26) opposite the first frame end, the first frame end coupled to the first longitudinal frame member (via subframe 4); a first weight 31 disposed on a first side of the first mounting plate; a first resilient layer 34 disposed between the first mounting plate and the first weight; a second tuned mass damper assembly (31/32 right) mounted on the second longitudinal frame member on a side opposite the axle, the second tuned mass damper assembly including a second mounting plate 26 including a second frame end and a second weight end opposite the second frame end, the second frame end coupled to the second longitudinal frame member: a second weight 31 disposed on a first side of the second mounting plate: a second resilient layer 34 disposed between the second mounting plate and the second weight.
Regarding claim 23, the first tuned mass damper assembly includes a third weight 32 disposed on a second side of the first mounting plate opposite the first side of the first mounting plate and a third resilient layer 36 disposed between the first mounting plate and the third weight, and the second tuned mass damper assembly includes a fourth weight 32 disposed on a second side of the second mounting plate opposite the first side of the second mounting plate and a fourth resilient layer 36 disposed between the second mounting plate and the fourth weight.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al (US# 2008/0252102).	
Regarding claim 4, Fukunaga et al disclose all the limitations of the instant claim with exception to the weights 51 being circular in cross-section.   Fukunaga et al do disclose disk-shaped weights 35 [0072] in alternate locations.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to form the weights 51 of Fukunaga et al to be circular, being a known mass shape demonstrated by masses 35 of Fukunaga et al, as an obvious variation which allows for different methods of manufacture or fulfills different packaging requirements.  Also note MPEP 2144.04(IV)(B). 
	Regarding claim 17, Fukunaga et al disclose all the limitations of the instant claim with exception to the third resilient layer being affixed to the third weight and the third mounting plate with adhesive.   Fukunaga et al do disclose that the resilient layer and the weight are bonded [0114].  The Examiner takes official notice that adhesive is a well-known and common means of bonding parts together.    It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use adhesive, as known and common in the art, as an obvious means of providing the disclosed bond of Fukunaga et al in an economical and readily available manner.
 	Regarding claim 18, Fukunaga et al disclose all the limitations of the instant claim with exception to the third weight being between 4 and 6 kilograms.  It is known in the art and further disclosed by Fukunaga et al that the mass of the weight member is a result effective variable for tuning the damping device [0096].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to determine the appropriate mass of the weight of Fukunaga et al through routine experimentation or calculation to provide the optimum damping for particular operating conditions (expected vibrations).  Also note MPEP 2144.05(II)(A)(B).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al (US# 2008/0252102) in view of DE 10 2006 028 705.	
Fukunaga et al disclose all the limitations of the instant claim with exception to the tuned mass damper assemblies further including L-brackets connecting the mounting plates to the longitudinal frame members.  Brackets 44 of Fukunaga et al can be considered to correspond to the recited L-brackets, however Fukunaga et al then lacks first and second mounting plates.  DE ‘705 discloses similar damping devices and further teach separate mounting plates 26 to facilitate mounting and provide a degree of heat shielding.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide and additional mounting plate to Fukunaga et al, such as taught by DE ‘705, as an obvious variation which allows for removal and installation of the device as a complete assembly and also provides a degree of shielding to the device, thereby protecting the resilient materials from heat damage. 

Claims 1-3 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumimoto et al (US# 4815556) in view of Chachere (US# 5005864) or Hine (US# 6099039).
Sumimoto et al disclose a work vehicle including: a frame including a first longitudinal frame member (left 1) having a first rear end; and a second longitudinal frame member (right 1) having a second rear end, the second longitudinal frame member extending parallel to the first longitudinal frame member; an axle 24 extending perpendicular to the first longitudinal frame member and to the second longitudinal frame member; a cab  supported by the frame, the cab disposed on a side of the first longitudinal frame member opposite the axle and on a side of the second longitudinal frame member opposite the axle (figure 5); a first tuned mass damper assembly (31/32 left) mounted on the first longitudinal frame member (via subframe 4), the first tuned mass damper assembly including a first mounting plate 26; a first weight 31 disposed on a first side of the first mounting plate; and a second tuned mass damper assembly (31/32 right) mounted on the second longitudinal frame member (via subframe 4), the second tuned mass damper assembly including a second mounting plate 26: a second weight 31 disposed on a first side of the second mounting plate.  Figures 1 and 4-5.  Sumimoto et al lack the cabin being a cab and the damper being between the first rear end and the cab.  Chachere and Hine each disclose frames similar to that of Sumimoto et al and further teach embodiments of trucks where the cab ends ahead of the rear axle to facilitate mounting of a cargo bed for transporting cargo. It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize the frame, axle damper arrangement of Sumimoto et al with a cab/bed body structure, as taught by Chachere or Hine, to provide vibration suppression in a vehicle with greater cargo capabilities. Note the damper of Sumimoto et al is adjacent the axle and would be located between the rear end and the cab when a cab/bed arrangement is used.
	Regarding claim 3, a central plane extends along a forward direction of travel of the work vehicle, the central plane being parallel to the first longitudinal frame member and the second longitudinal frame member, the central plane being perpendicular to the axle; the first mounting plate including a first frame end (at 27) and a first weight end (at 26) opposite the first frame end;  the first weight end of the first mounting plate is nearer to the central plane than to the first frame end (figure 4);  the second tuned mass damper assembly includes a second mounting plate 26, the second mounting plate including a second frame end and a second weight end opposite the second frame end;  and the second weight end of the second mounting plate is nearer to the central plane than to the second frame end. 
Regarding claim 22, the first tuned mass damper assembly includes a third weight 32 disposed on a second side of the first mounting plate opposite the first side of the first mounting plate and a third resilient layer 36 disposed between the first mounting plate and the third weight, and the second tuned mass damper assembly includes a fourth weight 32 disposed on a second side of the second mounting plate opposite the first side of the second mounting plate and a fourth resilient layer 36 disposed between the second mounting plate and the fourth weight.

Claims 4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumimoto et al (US# 4815556) in view of Chachere (US# 5005864) or Hine (US# 6099039).
Regarding claims 4 and 14, modified Sumimoto et al disclose all the limitations of the instant claim with exception to the weights being circular in cross-section.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to form the weights of Sumimoto et al to be circular, being a known mass shape, as an obvious variation which allows for different methods of manufacture or fulfills different packaging requirements.  Also note MPEP 2144.04(IV)(B). 
	Regarding claim 15, Sumimoto et al disclose all the limitations of the instant claim with exception to the weights being between 1.5 and 3.5 kilograms.  It is known in the art that the mass of the weight member is a result effective variable for tuning the damping device.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to determine the appropriate mass of the weight of Sumimoto et al through routine experimentation or calculation to provide the optimum damping for particular operating conditions (expected vibrations).  Also note MPEP 2144.05(II)(A)(B).



Allowable Subject Matter
Claims 19-20 are allowed.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK